Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

SEVENTEENTH AMENDMENT

KANSAS CITY LIFE

EMPLOYEE STOCK PLAN

THIS SEVENTEENTH AMENDMENT, comprising the restated Kansas City Life Employee
Stock Plan, except as otherwise specifically stated in the Plan, is effective
the 1st day of January, 2011, and is entered into by and between Kansas City
Life Insurance Company, a Corporation organized and existing under the Laws of
the State of Missouri, hereinafter called the “Company”, and Charles R. Duffy,
Jr., Tracy W. Knapp and Mark A. Milton, Successor Trustees, hereinafter referred
to as the “Trustees”.

ARTICLE I

Creation and Purpose of Trust

1.1 Name. The Company hereby creates this Plan and Trust to be known as the
“Kansas City Life Employee Tax Credit Stock Ownership Plan”, also sometimes
referred to as the “Kansas City Life Employee Stock Plan”, or the “Kansas City
Life ESOP”, hereinafter sometimes referred to as the “Plan” or “Trust”.

1.2 Purpose. It is the purpose of this Plan to encourage the contributions of
its employees to the success of the Company and to reward such contributions by
providing the privileges of ownership through stock acquisition, and it shall be
qualified as an employee stock ownership plan and as a payroll tax credit
employee stock ownership plan. It is designed to invest primarily in qualifying
Company stock.

1.3 Exclusive Benefit of Employees. This Agreement has been made, and this Plan
and Trust created, for the exclusive benefit of the Company’s full time
employees and their beneficiaries. The terms of this Plan are intended to comply
with the present provisions of Sections 401(a), 409, 501(a) and 4975(d)(3) and
(e)(7) of the Internal Revenue Code, and as they may hereafter be amended, and
Treasury Department Regulations in connection therewith, in order that the Plan
and Trust may qualify for tax exemption. Under no circumstances shall any part
of the principal or income of the Plan and Trust be used for, or revert to, the
Company, or be used for, or diverted to, any purposes other than for the
exclusive benefit of the employees and their beneficiaries. This Plan and Trust
shall not be construed, however, as giving any employee, or any other person,
any right, legal or equitable as against the Company, the Trustees or the
principal or income of the Trust, except as specifically provided for herein,
nor shall it be construed as giving any employee the right to remain in the
Company’s employment.

ARTICLE II

Eligibility

2.1 Commencing January 1, 1983, each present and future employee shall be
qualified as a

 

1



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

participant in this Plan in accordance with the following provisions:

(a) He or she shall have attained the age of twenty-one (21) years.

(b) Any employee whose employment commences prior to his or her attainment of
age twenty-one (21), shall become a participant on the first (1st) day of the
month following his or her twenty-first (21st) birthday.

(c) Any employee whose employment commences after his or her attainment of age
twenty-one (21), shall become a participant on the first (1st) day of the month
following his or her date of employment.

(d) Any employee of Old American Insurance Company who is age twenty-one (21) on
November 1, 1991 or becomes age twenty-one (21) on or before December 31, 1991
shall become a participant on January 1, 1992 in accordance with the terms of
the Adoption Agreement dated December 19, 1991. Thereafter, any employee of Old
American Insurance Company will become a participant in accordance with
subparagraphs (a), (b) and (c) of this section.

2.2 With respect to this Plan, an “hour of employment” shall mean:

(a) Each hour for which an employee is directly or indirectly paid, or entitled
to payment, by the Company for the performance of duties. These hours shall be
credited to the employee for the computation period or periods in which the
duties are performed; and

(b) Each hour for which back pay, irrespective of mitigation of damages, has
been either awarded or agreed to by the Company, with no duplication of credit
for hours under Subparagraphs (a), (b) and (c). These hours shall be credited to
the employee for the computation period or periods to which the award or
agreement pertains rather than the computation period in which the award,
agreement or payment is made. With respect to periods described in Subparagraph
(c) below, crediting of back pay hours shall be subject to the limitations set
forth in that Subparagraph.

(c) Each hour for which an employee is directly or indirectly paid, or entitled
to payment, by the Company for reasons such as vacation, holidays, illness,
incapacity (including disability), layoff, jury duty, military leave or leave of
absence in a period during which no duties are performed (irrespective of
whether the employment relationship was terminated). These hours shall be
credited to the employee for the computation period or periods during which the
nonperformance of such duties occurs. No hour shall be credited based on any
payment under a plan maintained solely to comply with applicable workers’
compensation, unemployment compensation, or disability insurance laws, or which
solely reimburses an employee for medical or medically-related expenses incurred
by the employee. No more than five hundred one (501) hours shall be credited
under this Subparagraph for any continuous period during which the employee did
not or would not have performed duties. Hours of service for periods of time
during which no duties are performed under Subparagraphs (b) and (c) shall be
calculated and credited according to Department of Labor Regulations 2530.200b-2
(b) and (c).

 

2



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

(d) In computing an employee’s hours of employment on a weekly or monthly basis,
when a record of hours of employment is not available to determine the hours of
employment under Subparagraphs (a), (b) and (c), the employee shall be assumed
to have worked forty-five (45) hours for each week, or one hundred ninety
(190) hours for each month (as applicable), for which the employee would be
required to be credited with at least one (1) hour of employment under
Subparagraphs (a), (b) or (c) above.

(e) An “hour of employment” shall also include time for which an employee is
absent from work either

 

  (i)

by reason of the pregnancy of such employee,

 

  (ii)

by reason of the birth of a child of the employee,

 

  (iii)

by reason of the placement of a child in connection with the adoption of the
child by the employee, or

 

  (iv)

for purposes of caring for the child during the period immediately following the
birth or placement for adoption.

 

  (v)

a leave of absence covered under the Family and Medical Leave Act of 1993.

However, the total number of hours of such service counted for any one
(1) period shall not exceed five hundred one (501) hours.

 

  2.3

Leaves of Absence.

 

(a)

For the purpose of computing continuous employment, leaves of absence may be
included which have been authorized by the Company for any of the following
reasons:

 

  (i)

Sickness.

 

  (ii)

Disability.

 

  (iii)

Service with the armed forces of the United States during any war or national
emergency declared by the President or the Congress, or undeclared.

 

  (iv)

Pregnancy, not to exceed twelve (12) months.

 

  (v)

Public service, whether elected or otherwise.

 

3



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

  (vi)

Obtaining additional education, involving periods of time not to exceed twelve
(12) months for each leave of absence granted, but only after completion of one
(1) full year of full time employment.

(b) Such leaves of absence may be counted in computing continuous employment
provided the employee returns to active employment on or before the end of such
leave of absence, and, when because of service in the armed forces as stated
above, provided the employee returns to active employment with the Company
within ninety (90) days following his or her discharge from such service, or
such longer period during which his or her re-employment rights are protected by
law.

(c) Any such employee who is not qualified as a participant prior to the
commencement of such a leave of absence shall not be so qualified until his or
her return to active employment. The provisions of this Section shall be applied
in a like manner to all employees under similar circumstances.

ARTICLE III

Company Contributions

3.1 Rate of Contribution. Commencing January 1, 1983, in the discretion of the
Executive Committee of the Company, or its designated subcommittee, the Company
will annually contribute to the Plan an amount of common capital stock of the
Company equal to one-half of one percent (.5%) of the aggregate compensation of
participants in the Plan for compensation paid or accrued during calendar years
1983 and 1984, and equal to such other percentage as shall be permissible by
law, currently one-half of one percent (.5%), for compensation paid or accrued
during calendar years 1985 through 1987.

No contribution will be made for a year for which the payroll tax credit is not
available. Notwithstanding the provisions of the preceding sentence, the Company
may, but shall not be required, to make a contribution to the Plan for a Plan
year in which the payroll tax credit is not available. Any contribution made for
a Plan year in which the payroll tax credit is not available shall be accounted
for separately and shall be in accordance with the rules and regulations
pertaining to ESOPs then in effect.

3.2 No Employee Contribution. No contribution shall be required of a
participant, nor will any participant be eligible to make a contribution.

3.3 Investment Credit Recapture. Amounts contributed to the Plan attributable to
all or a portion of the qualified investment credit claimed by the Company shall
remain in the Plan (and, if allocated pursuant to the Plan, shall remain so
allocated) even though part or all of such ESOP credit is recaptured or
redetermined.

 

4



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

3.4 Form of Payment. The stock contributions of Kansas City Life Insurance
Company shall be made in treasury stock or in shares of authorized but unissued
stock of Kansas City Life Insurance Company. For purposes of fixing the amount
of contributions made with shares of treasury stock, or shares of authorized but
unissued stock, such stock shall be valued at its bid price on the
over-the-counter market on the valuation day of the month in which the Company’s
contribution becomes due, or if the market is closed on that day then on the
last preceding day during which it was open. Effective January 1, 1995, such
stock shall be valued at the average of its bid price on the over-the-counter
market for all business days in the month of the valuation day. Effective
December 1, 2006, the price of the Kansas City Life stock shall be determined
using the volume weighted average price for all business days in the last month
of a calendar quarter. Effective January 1, 2011, the price of the Kansas City
Life stock shall be determined using the last trade of the day price on the last
business day of the quarter. In the event the Company is precluded from
delivering such shares to the Trustees by law or because of the unavailability
of such shares, the Company’s contribution to the Trustees shall be in cash, and
said cash shall be invested until such time as shares of the Company stock shall
be available for purchase by the Trustees.

ARTICLE IV

Investment of Contributions

4.1 Investment of Funds. Contributions to the Trust shall be invested in
accordance with the authority granted to the Trustees pursuant to the provisions
of this Plan and Trust. It is contemplated that the contribution made by the
Company from time to time be in shares of the Company stock, or in cash if
necessary to implement the provision of the Plan.

4.2 Voting of Shares. The Trustees shall vote the shares of stock of the Company
for the respective accounts of the participants only in accordance with the
direction of such participants, which directions may be certified to the
Trustees by the Committee, or any agent designated thereby, provided such
directions are received by the Trustees at least five (5) days before the date
set for the meeting at which such shares are to be voted. Shares with respect to
which no such direction shall be received and the fractional shares shall be
voted by the Trustees in the same proportions as are shares as to which voting
instructions have been received.

ARTICLE V

Allocation to and Evaluation of Participants Accounts

5.1 Allocation and Evaluation. The value of all Trust assets shall be determined
on the basis of market values as of the last market business day of each
calendar quarter. Effective January 1, 1995, the value of the Kansas City Life
stock shall be determined on the basis of the average of its bid price on the
over-the-counter market for all business days in the last month of each calendar
quarter. This value shall be deemed to be the fair market value of the stock.

All stock transferred to or purchased by the Trust with respect to a Plan year
shall be allocated among the accounts of persons who were participants on the
last day of the Plan year and

 

5



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

who completed at least one thousand (1,000) hours of employment during such Plan
year. The allocation to each participant shall be an amount which bears the same
proportion to the amount of such securities allocated to all participants in the
Plan for that Plan year as the amount of each participant’s compensation during
the entire year bears to total compensation paid to all participants during the
entire year. (Compensation in excess of one hundred thousand dollars
($100,000.00) per year with respect to any participant will be disregarded for
this purpose.)

5.2 Dividends. Except for amounts needed to cover cash distributions in place of
distributions of fractional shares, dividends on shares shall be reinvested in
shares of common stock of the Company. Such shares and uninvested dividends
shall be allocated quarterly among participants’ accounts in proportion to the
value of each participant’s account as of the end of the quarter.

5.3 Stock Fund. The Trustees shall maintain a “Stock Fund” which shall cover the
aggregate shares of capital stock contributed to and purchased by the Plan and
any uninvested cash. The Stock Fund shall be valued as of each valuation date,
which shall be the last business day of each quarter or such other dates as the
Committee may establish, on the basis of the then current fair market value of
the assets held therein, as determined by the Trustees. Effective January 1,
1995, the value of the Kansas City Life stock shall be determined on the basis
of the average of its bid price on the over-the-counter market for all the
business days in the last month of the calendar quarter or in the month of such
other date as the Committee may establish. This value shall be deemed to be the
fair market value of the stock. The Administrative Committee shall maintain
records reflecting the account of each participant in the Stock Fund.

5.4 Annual Account. The Administrative Committee shall furnish to each
participant at least once each year a statement of shares and uninvested cash in
the Stock Fund allocated to the participant’s account as of a specified date.

ARTICLE VI

Allocation of Fiduciary Responsibility

6.1 Fiduciaries. The fiduciaries shall have only those specific powers, duties,
responsibilities and obligations as are specifically given them under this Plan.
The Company shall have the sole responsibility for making the contributions
required by the Plan, shall have the sole authority to appoint and remove the
Trustees, members of the Administrative Committee, and to amend or terminate, in
whole or in part, this Plan and Trust.

6.2 Administration. The Administrative Committee shall have the sole
responsibility for the administration of this Plan, which responsibility is
specifically described in ARTICLE IX herein.

6.3 Trustees. The Trustees shall have such responsibility for the administration
and management of the assets held pursuant to this Plan and Trust, as is
specifically provided for in the Plan.

 

6



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

6.4 Duties. Each fiduciary warrants that any direction given, information
furnished or action taken by it shall be in accordance with the provisions of
the Plan and Trust, authorizing or providing for such direction, information or
action. Furthermore, each fiduciary may rely upon any such direction,
information or action of another fiduciary as being proper under this Plan, and
is not required herein to inquire into the propriety of any such direction,
information or action. It is intended under this Plan that each fiduciary shall
be responsible for the proper exercise of its own powers, duties,
responsibilities and obligations pursuant to the Plan and shall not be
responsible for any act or failure to act of another fiduciary. No fiduciary
guarantees the Trust fund in any manner against investment loss or depreciation
in asset value.

ARTICLE VII

Vesting

7.1 Vesting of Company Contributions. Each participant shall be one hundred per
cent (100%) vested and shall have a nonforfeitable right to the full value of
his or her account and to any stock and uninvested cash allocated thereto.

ARTICLE VIII

Distributions

8.1 Seven (7) Year Retention. No stock or uninvested cash allocated to a
participant’s account may be distributed from that account before the end of
eighty-four (84) months beginning after the month in which the stock and
uninvested cash is allocated to the account, except in the case of separation
from employment for death or any other reason, or except in the case of a
participant who has become disabled and is receiving benefits from the Kansas
City Life or Sunset Life Disability Plans. Notwithstanding the foregoing,
commencing January 1, 1988, if an employee shall continue in the Company’s
employment after his or her sixty-fifth (65th) birthday, and commencing
January 1, 1998, after his or her sixtieth (60th) birthday (normal retirement
date), such employee shall commence to receive distributions as defined in the
Internal Revenue Code on the earlier of his or her termination of employment
with the Company or April 1st of the year following the calendar year in which
he or she attains the age of seventy and one-half (70 1/2). Effective January 1,
1989, the minimum distribution and the minimum distribution incidental benefit
requirements of Internal Revenue Proposed Regulations 1.401(a)(9)-1 and
1.401(a)(9)-2 are hereby incorporated by reference. Effective January 1, 1997,
for participants other than a five percent (5%) owner of the Company,
distributions shall commence no later than April 1st of the calendar year
following the later of:

 

(a)

The year in which the participant attains age seventy and one-half (70 1/2), or

 

(b)

The year in which the participant retires.

 

7



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

With respect to distributions under the Plan made on or after January 1, 2001
for calendar years beginning on or after January 1, 2001, the Plan will apply
the minimum distribution requirements of Code Section 401(a)(9) in accordance
with regulations under Code Section 401(a)(9) that were proposed on January 17,
2001. Notwithstanding anything in this Section 8.1 to the contrary, with respect
to distributions under the Plan made on or after January 1, 2003 for calendar
years beginning on or after January 1, 2003, the Plan will apply the minimum
required distribution requirements of Code Section 401(a)(9) in accordance with
the final regulations under Internal Revenue Code Section 401(a)(9), as set
forth in Appendix A.

8.2 Separation from Employment. In the case of separation from employment,
whether by death or for any other reason, or in the event a disabled participant
so elects, the account of the participant in the Stock Fund shall be determined
as of the end of the quarter in which such event occurs and shall be distributed
to the participant or beneficiary (in case of death) as soon thereafter as
practicable. If separation from service, or if the disabled participant’s
election occurs on or after the last day of a Plan year, but prior to the date
on which the Company makes its contribution for the Plan year just ended, and if
the participant is entitled to share in such contribution, then such
participant’s share shall be determined as of the end of the quarter in which
the Company’s contribution is made and shall be distributed thereafter as soon
as practicable.

8.3 Pre-retirement Distribution. Any participant who remains in the employ of
the Company may request a distribution of stock allocated to his or her account
as of the end of any quarter next following the expiration of eighty-four
(84) months following the month in which the stock was allocated to the account,
but not more often than once within any twelve (12) month period. Requests for
distribution must be in writing, filed with the Administrative Committee at
least fifteen (15) days prior to the end of any such quarter. Distribution shall
be made to such participant as soon as practicable following the end of the
quarter in which the request is made. However, distributions pursuant to this
Paragraph may not be made to an individual who is an alternate payee under a
Qualified Domestic Relations Order and for whom an account is being separately
maintained.

8.4 Right to Stock. Any participant who shall be entitled to a distribution from
the Plan shall have the right to demand that his or her benefits be distributed
in the form of capital stock of the Company. Notwithstanding the foregoing, any
fractional share will be converted to cash, at the valuation date as of which
the distribution is made based on the fair market value at that time as
determined by the Trustees.

8.5 Method of Distribution. All distributions provided pursuant to this Plan
shall be by a lump sum payment.

8.6 Commencement of Distributions. All distributions shall be made or commenced
to be made as soon as practicable after the valuation date coincident with or
next following the occurrence of one of the distribution events described in
this ARTICLE VIII. Upon written notice to the Committee no later than the end of
the calendar month following the month in which termination

 

8



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

occurs, a participant (or, in the case of death, his or her beneficiary)
entitled to a lump sum payment may make an irrevocable election to receive the
value of his or her distribution on January 31st of the next succeeding calendar
year. Alternatively, the participant may choose not to withdraw his or her
benefits when one of the distribution events occurs, and later elect to have the
distribution made upon written notice before a subsequent valuation date.
However, only a full and complete distribution of his or her benefits will be
allowed whether the participant withdraws his or her benefits at the time a
distribution event occurs or at some later date. No partial withdrawals shall be
permitted. Notwithstanding, should the value of a participant’s account in the
Stock Fund not exceed five thousand dollars ($5,000.00), a distribution shall be
made to the participant (or his or her beneficiary in case of death) without any
requirement that the participant or his/her spouse consent to the distribution.

8.7 Valuation. The value of a participant’s account upon termination shall be
the value on the most recent valuation date preceding January of the year
elected pursuant to Paragraph 8.6. If such election is not so made, such value
shall be determined on the valuation date coincident with or next following the
date the participant (or, in case of death, his or her beneficiary) elects
within the election period specified in Paragraph 8.6 above, to receive his or
her distribution, or the receipt by the Trustees of notice of said participant’s
termination, whichever shall occur later.

8.8 Facility of Payment. If the Committee shall receive evidence satisfactory to
it that a participant or beneficiary is physically or mentally incompetent to
receive any payment which shall be due hereunder and to give a valid release
thereof and that another person or an institution is then maintaining or has
custody of such participant or beneficiary, and that no guardian, committee or
other representative of the estate of such participant or beneficiary, shall
have been duly appointed, the Committee may, at its option, make payments
otherwise payable to such participant or beneficiary, to such other person or
institution, and the release of such other person or institution shall be a
valid and complete discharge for such payments.

8.9 Beneficial Designation. Any participant shall have the right to designate a
new beneficiary at any time by filing with the Committee a written request for
such change, but any such change shall become effective only upon receipt of
such request by the Committee. If the payment is made as a result of the death
of the participant, the payment shall be made to the surviving spouse of the
participant, if any, unless the participant and the spouse have requested a
distribution to any other beneficiary. Any such request shall be written and on
forms prescribed by the Administrative Committee. Upon receipt by the Committee
of such request, the change shall relate back to and take effect as of the date
such participant signs such request whether or not such participant is living at
the time the Committee receives such request.

If there be no designated beneficiary living at the death of such participant
when any payment hereunder shall be payable to the beneficiary, then such
payment shall be made as follows: To such participant’s wife or husband, if
living; if not living, to such participant’s then living lineal descendants, in
equal shares, per stirpes; if none survives, to such participant’s surviving
parents, qually; if neither survives, to such participant’s executors or
administrators.

 

9



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

8.10 Diversification of Investments.

(i) Each qualified participant in the plan may elect within (90) ninety days
after the close of each calendar year in the qualified election period to direct
the Trustees as to the investment of at least twenty-five percent (25%) of his
or her account in the plan (to the extent such portion exceeds the amount to
which a prior election under this paragraph applies). In the case of the
election year in which the participant can make his or her last election, the
preceding sentence shall be applied by substituting “fifty percent (50%)” for
“twenty-five percent (25%)”.

(ii) If a participant makes an election, the Trustees may either (a) distribute
the portion of the participant’s account covered by the election to him or her
within ninety (90) days after the period during which the election may be made,
or (b) offer at least three investment options (not inconsistent with
regulations prescribed by the Secretary of the Treasury) to each participant
making an election.

(iii) For purposes of this paragraph, the term “qualified participant” means any
employee who has completed at least ten (10) years of participation under the
plan and has attained age fifty-five (55).

(iv) For purposes of this paragraph, the term “qualified election period” means
the five-plan-year period beginning with the plan year after the plan year in
which the participant attains age fifty-five (55) (or, if later, beginning with
the plan year after the first plan year in which the individual first became a
qualified participant).

This Section 8.10 shall apply notwithstanding anything in Section 8.1 to the
contrary.

ARTICLE IX

Administrative Committee

9.1 Membership. The Administrative Committee, sometimes herein referred to as
the “Committee”, shall consist of a number of persons, not less than three
(3) nor more than five (5), designated by the Executive Committee of the
Company, who shall serve terms of one (1) year or until their successors are
designated, and said Committee shall have the responsibility for the general
administration of the Plan and for carrying out the provisions of the Plan in
accordance with its terms. The Committee shall have absolute discretion in
carrying out its responsibilities.

9.2 Subcommittees. The Committee may appoint from its members such committees
with such powers as it shall determine; may authorize one (1) or more of its
number or any agent to execute or deliver any instrument or make any payment on
its behalf; and may utilize counsel, employ agents and provide for such clerical
and accounting services as it may require in carrying out the pro-visions of the
Plan.

 

10



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

9.3 Meetings. The Committee shall hold meetings upon such notice, at such place
or places, and at such time or times as it may from time to time determine.

9.4 Majority Action. The action of a majority of the members expressed from time
to time by a vote in a meeting or in writing without a meeting shall constitute
the action of the Committee and shall have the same effect for all purposes as
if assented to by all members of the Committee at the time in office.

9.5 No Compensation. No member of the Committee shall receive any compensation
for his or her services as such, and, except as required by law, no bond or
other security shall be required of him in such capacity in any jurisdiction.

9.6 Committee Rules. Subject to the limitations of this Plan and Trust, the
Committee from time to time shall establish rules or regulations for the
administration of the Plan and the transaction of its business. The Committee
shall have full and complete discretionary authority to construe and interpret
the Plan and decide any and all matters rising hereunder, except such matters
which the Executive Committee of the Company from time to time may reserve for
itself, including the right to remedy possible ambiguities, inconsistencies or
omissions. All interpretations, determinations and decisions of the Committee or
the Executive Committee of the Company in respect of any matter hereunder shall
be final, conclusive and binding on all parties affected thereby. The Committee
shall, when requested, submit a report to the Executive Committee of the Company
giving a brief account of the operation of the Plan and the performance of the
various accounts established pursuant to the Plan.

9.7 Claims Procedure. The Administrative Committee shall have full and complete
discretionary authority to make all determinations as to the right of any person
to a benefit. Any denial by the Committee of a claim for benefits under this
Plan by a participant or a beneficiary shall be stated in writing by the
Committee and delivered or mailed to the participant or the beneficiary,
whichever is appropriate; and such notice shall set forth the specific reason
for the denial, written to the best of the Committee’s ability in a manner that
may be understood without legal or actuarial counsel. In addition, the Committee
shall provide a reasonable opportunity to any participant or beneficiary whose
claim for benefits has been denied for a review of the decision denying the
claim.

9.8 Resignation of Member. Any member of the Committee may resign by giving
notice to the Executive Committee at least fifteen (15) days before the
effective date of his or her resignation. Any Committee member shall resign upon
request of the Executive Committee. The Executive Committee shall fill all
vacancies on the Committee as soon as is reasonably possible after a resignation
takes place, and until a new appointment takes place, the remaining members of
the Committee shall have authority to act, if approved by either a majority of
the remaining members or by two (2) members, whichever number is lesser.

 

11



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

ARTICLE X

Amendment and Termination

10.1 Amendment. Kansas City Life Insurance Company reserves the right at any
time and from time to time, and retroactively if deemed necessary or appropriate
to conform with governmental regulations or other policies, to modify or amend,
in whole or in part, any or all of the provisions of this Plan and Trust by
adoption of a written resolution by the Board of Directors of Kansas City Life
Insurance Company or the Executive Committee of the Board of Directors; provided
that no such modification or amendment shall make it possible for any part of
the contributions of the Company, or any other funds of the Trust, to be used
for, or diverted to, purposes other than for the exclusive benefit of
participants or their beneficiaries.

10.2 Termination. This Plan and Trust is purely voluntary on the part of the
Company, and Kansas City Life Insurance Company reserves the right to terminate
the Plan and the Trust provided herein by adoption of a written resolution by
the Board of Directors of Kansas City Life Insurance Company or the Executive
Committee of the Board of Directors. Upon termination of, or upon the complete
discontinuance of contributions within the meaning of Section 411(d)(3)(B) of
the Internal Revenue Code, participants’ accounts shall become fully vested and
nonforfeitable and distribution shall be made as promptly as possible in
accordance with the directions of the Committee.

10.3 Merger. This Plan and Trust shall not be merged or consolidated with, nor
shall any assets or liabilities be transferred to any other Plan or Trust,
unless the accrued benefit of each participant, if the Plan and Trust were
terminated immediately after such action, would be equal to or greater than the
accrued benefit to which such participant would have been entitled if this Plan
and Trust had been terminated immediately before such action.

ARTICLE XI

The Trust

11.1 Number of Trustees. There shall be three (3) Trustees for this Trust with
the Trustees hereinbefore named being the original Trustees.

11.2 Trustees shall Receive Sums Paid. The Trustees shall accept and receive all
sums of money paid to them from time to time by the Company, and shall hold,
invest, reinvest, manage and administer such monies and the increment, increase,
earnings and income thereof as a Trust for the exclusive benefit of the
employees participating in the Plan, and their beneficiaries. All income and
earnings of the Trust shall be accumulated by the Trustees and by them held,
invested and reinvested as a part of the principal of the said Trust.

11.3 Investment of Funds.

(a) Except as hereinafter provided with respect to the cash reserve, the
Trustees shall invest and reinvest the principal and income of the Trust in the
capital stock of the Company. Income from

 

12



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

investments and proceeds of the sale of securities shall be reinvested in the
same manner as contributions received for investment. Any funds held by the
Trustees pending investment in the capital stock of the Company may be invested
temporarily in short-term corporate or governmental debt securities, or in such
other investments as the Trustees shall, after investigation, believe to be
sound and suitable investments for this Trust, although the same may not be of
the character permitted for Trustee’s investments by the Laws of the State of
Missouri, all subject to the approval of the Executive Committee, or its
designated subcommittee, as hereinafter provided.

(b) The Trustees may retain in cash so much of the Trust assets as they may deem
advisable.

(c) The Trustees may sell property held by the Trust at either public or private
sale, for cash or on credit, at such times as they may deem appropriate; they
may exchange such property, and they may grant options for the purchase or
exchange thereof.

(d) The Trustees may consent to and participate in any plan of reorganization,
consolidation, merger, extension or other similar plan affecting property held
by the Trust; they may consent to any contract, lease, mortgage, purchase, sale
or other action by any corporation pursuant to any such plan; they may accept
and retain property issued under any such plan, even though it would not be
eligible as a new investment under the provisions of this Section.

(e) The Trustees may deposit property held in the Trust with any protective,
reorganization or similar committee, and may delegate discretionary power
thereto to pay its reasonable share of such committee’s expenses and
compensation and any assessments levied with respect to any property so
deposited.

(f) The Trustees may exercise all conversion and subscription rights pertaining
to property held in the Trust.

(g) The Trustees may exercise all voting rights with respect to property held in
the Trust, and in connection therewith grant proxies discretionary or otherwise,
all in accordance with the provisions of this Plan and Trust.

(h) The Trustees may cause securities and other property to be registered and
held in their names, the name of any one (1) of them, or in the name of their
nominee.

(i) The Trustees may borrow money from others, including the Company, for the
purposes of the Trust, and issue their promissory note or notes for the same,
and pledge or mortgage securities or other assets owned by the Trust as security
for the payment thereof. Any such loan shall be subject to approval as required
of investments herein, and also to the provisions of Paragraph 11.4 herein.

(j) The Trustees may compromise, compound and settle any debt or obligation due
to or from them as Trustee; they may reduce the rate of interest on any
obligation due them as Trustee; they may

 

13



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

extend the time of payment of both interest and principal, or otherwise modify
the terms of any obligation due them as Trustee; upon default of any obligation
due them as Trustee, they may foreclose or otherwise enforce any obligation
belonging to the Trust.

(k) The Trustees may generally do all such acts, execute all such instruments,
take all such proceedings and exercise all such rights and privileges with
relation to property belonging to the Trust as if the Trustees were the absolute
owners thereof.

 

  11.4

Loan Provisions. The following provisions shall apply to any loan made to the
Trust fund:

(a) The loan must be at a reasonable rate of interest, for a specific period of
time, and shall not be payable on demand;

(b) Any collateral pledged to the creditor by the Trust shall consist only of
the assets purchased with the borrowed funds (although in addition to such
collateral, the Company may guarantee repayment of the loan);

(c) Under the terms of the loan, the creditor shall have no recourse against the
Trust except with respect to such collateral;

(d) The loan shall be repaid only from those amounts contributed by the Company
to the Trust and from amounts earned on Trust investments;

(e) The Company must contribute to the Trust amounts sufficient to enable the
Trust to pay each installment of principal and interest on the loan on or before
the date such installment is due, even if no tax benefit results from such
contribution; and

(f) Upon the repayment of any portion of the balance due on the loan, the assets
originally pledged as collateral for such portion shall be released from
encumbrance. Released shares shall be allocated to the accounts of participants
during the fiscal year such portion is paid off. Such allocation shall be made
in the same manner provided under the Plan for allocating shares when no loan is
involved.

(g) Any such loans shall be effected primarily in the interest of participants
and their beneficiaries.

(h) Notwithstanding the foregoing, in the event an exempt loan is effected it
shall be subject to the following additional provisions and the proceeds thereof
must be used within a reasonable time after their receipt only for any or all of
the following purposes:

 

  (i)

To acquire qualifying Company securities.

 

14



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

 

  (ii)

To repay such loan.

 

  (iii)

To repay a prior exempt loan. A new loan, the proceeds of which are so used,
must satisfy the provisions of this Subparagraph (h).

(i) Except as provided hereinafter or as otherwise required by applicable law,
no security acquired with the proceeds of an exempt loan may be subject to a
put, call or other option, or buy-sell or similar arrangement while held by and
distributed from the Plan, whether or not the Plan is then an ESOP.

(j) A qualifying Company security acquired with the proceeds of an exempt loan
by the Plan, must be subject to a put option if it is not publicly traded when
distributed or if it is subject to a trading limitation when distributed. For
purposes of this Subparagraph, a “trading limitation” on a security is a
restriction under any federal or state securities law, any regulation
there-under or an agreement, not prohibited herein, affecting the security which
would make the security not as freely tradable as one not subject to such
restriction. The put option must be exercisable only by a participant, by the
participant’s donees or by a person (including an estate or its distributee) to
whom the security passes by reason of a participant’s death. (Under this
Subparagraph (j), “participant” means a participant and beneficiaries of the
participant under the ESOP.) The put option must permit a participant to put the
security to the Company. Under no circumstances may the put option bind the
Plan. However, it may grant the Plan an option to assume the rights and
obligations of the Company at the time that the put option is exercised. If it
is known at the time a loan is made that federal or state law will be violated
by the Company’s honoring such put option, the put option must permit the
security to be put, in a manner consistent with such law, to a third party
(e.g., an affiliate of the Company or a shareholder other than the Plan) that
has substantial net worth at the time the loan is made and whose net worth is
reasonably expected to remain substantial.

(k) General rule:

 

  (i)

A put option must last for a period of at least sixty (60) days following the
date of distribution to the participant. If the put option is not exercised
during that period, it must be available to the participant for a period of at
least sixty (60) days in the following Plan year as provided in regulations
prescribed by the Internal Revenue Service.

 

(l)

Other put option provisions:

 

  (i)

Manner of exercise. A put option is exercised by the holder notifying the
Company in writing that the put option is being exercised.

 

  (ii)

Time excluded from duration of put option. The period during which a put option
is

 

15



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

 

exercisable does not include any time when a distributee is unable to exercise
it because the party bound by the put option is prohibited from honoring it by
applicable federal or state law.

 

  (iii)

Price. The price at which a put option must be exercisable is the value of the
security, at its bid price on the over-the-counter market on the day in which
such put option may and shall be exercised.

 

  (iv)

Payment terms. The provisions for payment under a put option must be reasonable.
The deferral of payment is reasonable if adequate security and a reasonable
interest rate are provided for any credit extended and if the cumulative
payments at any time are no less than the aggregate of reasonable periodic
payments as of such time. Periodic payments are reasonable if annual
installments, beginning with thirty (30) days after the date the put option is
exercised, are substantially equal. Generally, the payment period may not end
more than five (5) years after the date the put option is exercised. However, it
may be extended to a date no later than the earlier of ten (10) years from the
date the put option is exercised or the date the proceeds of the loan used by
the Plan to acquire the security subject to the put option are entirely repaid.

 

  (v)

Payments restrictions. Payment under a put option may be restricted by the terms
of a loan. Otherwise, payment under a put option must not be restricted by the
provisions of a loan or any other arrangement, including the terms of the
Company’s Articles of Incorporation, unless so required by applicable state law.

(m) The provisions of Subparagraphs (j), (k) and (l) hereinabove are
nonterminable. If the Plan holds or has distributed securities acquired with the
proceeds of an exempt loan and either the loan is repaid or the Plan ceases to
be an ESOP, these protections and rights shall continue to exist. However, the
protections and rights will not fail to be nonterminable merely because they are
not exercisable under Subparagraphs (k) and (l).

(n) All assets acquired by the Plan with the proceeds of an exempt loan referred
to hereinabove must be added to and maintained in a suspense account. Such
assets are to be withdrawn from the suspense account only in accordance with
rules and regulations of the Internal Revenue Service and as if all securities
in the suspense account were encumbered. Assets in such suspense account are
assets of this ESOP Plan.

11.5 Approval of Investments. Before obtaining any loan or making any new
investment or reinvestment of any funds of this Trust, the Trustees shall submit
to the Executive Committee of the Company, or its designated subcommittee, a
proposal of the terms of any such loan, or a list of any such securities in
which it proposes to invest such funds and the amount proposed to be invested in
each security, the Trustees shall proceed to act on such loan, to purchase, or
refrain from purchasing, such securities in accordance with the acceptance or
rejection, in whole or in part, of such proposals

 

16



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

by the Executive Committee of the Company, or its designated subcommittee.
Acceptance or rejection of such proposals, or any modification thereof, or any
of them by the said Committee, shall be signified in writing and delivered to
the Trustees within thirty (30) days of the submission of such proposals by the
Trustees, provided however, that if no written modification, acceptance or
rejection of such proposals, or any of them, shall be so delivered by the said
Committee within the time herein limited therefor, the Trustees shall be
warranted and protected in assuming that all of the proposed loans or
investments which have not been specifically modified or rejected as aforesaid,
meet with the complete approval of said Executive Committee, or its designated
subcommittee.

11.6 Cash Reserve. The Trustees may maintain a cash reserve in such amount as to
provide for current distribution of benefits under the Plan. Such cash reserve
may consist of uninvested contributions of the Company, or of the proceeds of
the sale of investments of the Trust. All of the funds held in such cash reserve
as well as all funds and securities and assets belonging to the Trust shall be
safely kept by the Trustees on deposit or in the vaults of a bank or trust
company selected and designated by the Board of Directors or the Executive
Committee of the Company.

11.7 Disbursement of Funds. Disbursement of the assets of this Trust shall be
made by the Trustees only to or for the benefit of the participants in the Plan
or their beneficiaries, and only at the time, in the amount and in the manner
prescribed in written instructions of the Administrative Committee delivered by
such Committee to the Trustees.

11.8 Instructions to Trustees. The Trustees shall not be obligated or required
to determine whether any instructions issued to them by the Administrative
Committee are in fact so issued in accordance with the terms of the Plan or the
powers and duties thereunder of said Committee.

11.9 Fiduciary Insurance. The Trustees or the Administrative Committee shall
have the right to purchase insurance on behalf of themselves or anyone acting in
a fiduciary capacity with respect to the Plan and Trust, to cover liability or
losses occurring by reason of the act or omission of a fiduciary, if such
insurance permits recourse by the insurer against the fiduciary in the case of a
breach of a fiduciary obligation by such fiduciary.

11.10 Accounting by Trustees. Each year the Trustees shall render to the Company
an account of their administration of the Trust for the year ending on the
preceding 31st of December. The written approval of said account by the Board of
Directors or the Executive Committee of the Company shall, as to all matters and
transactions stated therein or shown thereby, be final and binding upon all
persons who are then or who may thereafter become interested in this Plan and
Trust.

11.11 Compensation. No Trustee shall receive any compensation for his or her
services as such Trustee. In the administration of said Trust, the Trustees, if
they deem it advisable, may employ an executive director, secretary or treasurer
and fix reasonable compensation therefor, and a Trustee may act as such
executive director, secretary or treasurer and receive the compensation so
fixed. The

 

17



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

Trustees may in their discretion employ clerical help, actuaries, accountants,
attorneys or other necessary personal services of a person or corporation as may
be necessary to properly administer, defend and protect the Trust, and
reasonable compensation for said services may be paid by the Trustees from the
Trust in the event the Company does not elect to pay for such services. Any
taxes that may be levied against said Trust shall be paid by the Trustees from
the Trust assets after liability for said taxes, if any, has been established,
and in determining the liability for taxes the Trustees are specifically
authorized to use their own discretion in contesting taxes claimed to be due
against said Trust, and said Trustees may employ counsel for such purposes and
pay said counsel fees from the Trust assets in the event the Company does not
elect to pay said costs and fees.

11.12 Trustees and Vacancies. The Trustees administering this Trust shall at all
times be Officers of the Company, and any Trustee may at any time be removed
from the office of Trustee, with or without cause, by the Board of Directors or
the Executive Committee of the Company. The Trustees named herein shall serve as
such Trustees until their resignation, death or removal by the Board of
Directors or the Executive Committee of the Company. When any Trustee ceases to
be an Officer of the Company, he or she automatically ceases to be a Trustee.
Resignation of a Trustee shall be by written notice given to the Board of
Directors or the Executive Committee of the Company. Whenever a vacancy occurs
by resignation, death or removal of one (1) or more of the Trustees, the Board
of Directors or the Executive Committee shall promptly fill said vacancy or
vacancies so created by naming a successor Trustee or successor Trustees
possessing the qualifications herein prescribed. All successor Trustees shall
have the same powers in connection with said Trust as the initial Trustees have,
and they shall be subject to the same limitations and directions as prescribed
herein for the initial Trustees.

11.13 Rules. The Trustees may make proper rules for carrying out the purposes of
the Trust, and may amend said rules from time to time. A majority of the
Trustees shall constitute a quorum, and the action taken by a quorum shall be
controlling and shall be deemed the act of the Trustees. The Trustees may
designate any one (1) of their number to act as chairman or presiding officer.
Any one (1) of the Trustees shall be and is hereby authorized to affix his or
her signature as the signature of all the Trustees when such may be desirable in
the performance of their duties pursuant hereto. This Plan and Trust shall be
construed and enforced according to the Laws of the State of Missouri, and all
provisions thereof shall be administered according to the laws of such state.
Any suit at law or in equity brought against the Trustees or the Company by any
person, firm or corporation, including the participants in the Plan, must be
first instituted in Jackson County, Missouri, which County and State is the
situs of the parties hereto and the only jurisdiction within which this Plan and
Trust is to be administered or located.

ARTICLE XII

Allocations Limitations

12.1 Maximum Limitation. Commencing January 1, 1983, in no event shall the sum
of the annual additions to a participant’s account for any Plan year exceed the
lesser of:

 

18



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

(a)(i) Thirty thousand dollars ($30,000.00) or such higher amount as may be
prescribed by regulations issued pursuant to Section 415(d) of the Internal
Revenue Code to reflect increases in the cost of living; plus (ii) the lesser of
thirty thousand dollars ($30,000.00) (as adjusted for cost of living increases)
or the amount of Company stock contributed to the Plan; [Effective January 1,
1989, Subparagraph (ii) is deleted] or

(b) Twenty-five percent (25%) of such participant’s compensation for the Plan
year.

Commencing January 1, 2002, the annual additions to a participant’s account for
any Plan year shall not exceed the lesser of:

(a) Forty-thousand dollars ($40,000.00) [subject to annual adjustments pursuant
to Internal Revenue Code Section 415(d)].

(b) One hundred percent (100%) of such participant’s compensation within the
meaning of Internal Revenue Code Section 415(c)(3) for the Plan year.

The compensation limit referred to in (b) shall not apply to any contribution
for medical benefits after separation from service [within the meaning of
Internal Revenue Code Sections 401(h) or 419A(f)(2)] which is otherwise treated
as an annual addition.

No more than one-third (1/3) of the Company contributions for a year shall be
allocated to the group of highly compensated employees” defined as follows:

Prior to January 1, 1997, an employee who, during the year or the preceding
year:

 

  (1)

Was at any time a five percent (5%) owner of the company,

 

  (2)

Received compensation from the company in excess of seventy-five thousand
dollars ($75,000.00),

 

  (3)

Received compensation from the company in excess of fifty thousand dollars
($50,000.00) and was in the top-paid group of employees for such year, or

 

  (4)

Was at any time an officer and received compensation greater than fifty percent
(50%) of the amount in effect under Section 415(b)(1)(A) of the Internal Revenue
Code for such year.

Beginning January 1, 1997, an employee who:

 

  (5)

Was a five percent (5%) owner of the Company at any time during the year or
preceding year, or

 

19



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

(6) For the preceding year

 

  A.

had compensation [as defined in Code Section 415(c)(3)] from the Company in
excess of $80,000 and

 

  B.

if the Company elects the application of this clause for the preceding year, was
in the group consisting of the top twenty (20%) of the employees ranked on the
basis of compensation paid during the preceding year.

Annual additions to a participant’s account for a plan year shall be the sum for
any year of the Company’s contributions plus the amount of any employee
contributions plus the forfeitures other than forfeitures of employer securities
acquired with the proceeds of a loan (as described in Internal Revenue Code
Section 404(a)(9)(A) or the Company’s contributions which are deductible under
Internal Revenue Code Section 404(a)(9)(A) and charged to the participant’s
account. Notwithstanding anything in this Paragraph 12.1 to the contrary, the
$80,000 amount under subparagraph (6)(A) shall be adjusted at the same time and
in the same manner as under Internal Revenue Code section 415(d), except that
the base period shall be the calendar quarter ending September 30, 1996.

12.2 Reallocation. If, but for the limitations set forth in Paragraph 12.1, the
annual additions to a participant’s account for any Plan year would exceed the
limitation set forth in that Paragraph, such annual additions shall be reduced
to the extent necessary to comply with the requirements of Paragraph 12.1. Any
portion of the Company’s contribution which must be reallocated as a result of
the requirements of Paragraph 12.1 shall be reallocated among the accounts of
the remaining active participants in the same manner as the initial allocation
was made.

12.3 Annual Additions Reduction. If any participant is a participant under any
other Defined Contribution Plan maintained by the Company, the total of the
annual additions to such participant’s account from all such Defined
Contribution Plans shall not exceed the limitations set forth in Paragraph 12.1.
If it is determined that as a result of the limitation set forth in the
preceding sentence, the annual additions to the participant’s account in this
Plan must be reduced, such reduction shall be accomplished in accordance with
the provisions of Paragraph 12.2.

12.4 Annual Additions Reduction. If any participant is a participant under a
Defined Benefit Plan maintained by the Company, the sum of the Defined Benefit
Plan fraction for a Plan year and the Defined Contribution Plan fraction for
that year shall be no greater than one (1.00). If it is determined that the
limitation set forth in the preceding sentence has been exceeded, the numerator
of the defined benefit plan fraction shall be adjusted by freezing or adjusting
the rate of benefit authorized by the defined benefit plan so that the sum of
both fractions shall not exceed one (1) for the respective participant.
Effective January 1, 2000, this paragraph shall not apply.

 

20



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

12.5 Retirement Plan. As used in this Section, the words “retirement plan” shall
mean:

(a) Any profit sharing, pension or stock bonus plan described in Section 401(a)
and 501(a) of the Internal Revenue Code;

(b) Any annuity plan or annuity contract described in Section 403(a) or 403(b)
of the Internal Revenue Code;

(c) Any qualified bond purchase plan described in Section 405(a) of the Internal
Revenue Code; and

(d) Any individual retirement account, individual retirement annuity or
retirement bond described in Section 408(a), 408(b) or 409 of the Internal
Revenue Code.

12.6 Defined Contribution Plan. As used in this Section, the words “Defined
Contribution Plan” shall mean a retirement plan which provides for an individual
account for each participant and for benefits based solely on the amount
contributed to the participant’s account and any income, expenses, gains and
losses, and any forfeitures of accounts of other participants which may be
allocated to such participant’s accounts.

12.7 Defined Benefit Plan. As used in this Section, the words “Defined Benefit
Plan” shall mean any retirement plan which is not a Defined Contribution Plan.

12.8 Defined Benefit Plan Fraction. As used in this section, the words “Defined
Benefit Plan fraction” shall mean, for any Plan year, a fraction,

(a) the numerator of which is the projected annual benefit of the participant,
that is, the annual benefit to which he or she would be entitled under the terms
of the Defined Benefit Plan on the assumptions that he or she continues
employment until his or her normal retirement date as determined under the terms
of the Defined Benefit Plan, that his or her compensation continues at the same
rate as in effect in the Plan year under consideration until his or her normal
retirement date and that all other relevant factors used to determine benefits
under such Defined Benefit Plan remain constant as of the current Plan year for
all future Plan years, under all Defined Benefit Plans maintained by the
Company, determined as of the close of the Plan year; and,

(b) the denominator of which is the lesser of: (i) the maximum dollar limit for
such year (for example, ninety thousand dollars ($90,000.00) for 1983, and
adjusted annually for increases in the cost of living as permitted under
Section 415(d) of the Internal Revenue Code) times 1.25, or (ii) the percentage
of compensation limit for such year times 1.4.

 

21



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

Effective January 1, 2000, this Paragraph shall not apply.

12.9 Defined Contribution Plan Fraction. As used in this section, the words
“Defined Contribution Plan fraction” shall mean, for any Plan year, a fraction,

(a) the numerator of which is the sum of the annual additions to the
participant’s account under all Defined Contribution Plans maintained by the
Company in that Plan year; and,

(b) the denominator of which is the sum of the lesser of the following amounts,
determined for the year and for each prior year of service with the Company:
(i) the product of 1.25 multiplied by the dollar limitation in effect for the
year, or (ii) the product of 1.4 multiplied by the percentage of compensation
limit (IRC 415(e)(3) as amended).

(c) In computing the defined contribution plan fraction above, for years ending
after December 31, 1982, at the election of the Company, the amount to be taken
into account for all years ending before January 1, 1983, may be computed to be
an amount equal to the denominator of the fraction, as in effect for the year
ending in 1982, multiplied by a transition fraction,

 

  1)

the numerator of which is the lesser of (i) fifty-one thousand eight hundred
seventy-five dollars ($51,875.00), or (ii) 1.4 multiplied by twenty-five percent
(25%) of the participant’s compensation for the year ending in 1981; and,

 

  2)

the denominator of which is the lesser of (i) forty-one thousand five hundred
dollars ($41,500.00), or (ii) twenty-five percent (25%) of the participant’s
compensation for the year ending in 1981.

Effective January 1, 2000, this Paragraph shall not apply.

ARTICLE XIII

General Provisions

13.1 Expenses. The Company shall pay all expenses incurred in administering the
Plan and managing the Trust assets. The Company shall not pay any brokerage
fees, commissions, stock transfer taxes and other charges and expenses in
connection with the purchase and sale of securities under the Plan, unless
specifically approved by the Executive Committee, or its designated
subcommittee.

13.2 Source of Payment. Benefits pursuant to the Plan shall be payable only out
of the assets of the Trust. No person shall have any right under the Plan with
respect to the assets of the Trust, or against any Trustee, insurance company or
the Company, except as specifically provided for herein.

13.3 Inalienability of Benefits. The interest hereunder of any participant or
beneficiary

 

22



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

except as may be required by a Qualified Domestic Relations Order defined in
Section 414(p) of the Internal Revenue Code, or as otherwise provided in
Section 401(a)(13) of the Internal Revenue Code, shall not be alienable, either
by assignment or by any other method, and to the maximum extent permissible by
law, shall not be subject to being taken, by any process whatever, by the
creditors of such participant or beneficiary.

13.4 No Right to Employment. Nothing herein contained nor any action taken under
the provisions hereof shall be construed as giving any employee the right to be
retained in the employment of the Company.

13.5 Accrued Benefit. The term “accrued benefit” shall mean the value of a
participant’s account or accounts with respect to all funds in this Plan.

13.6 Uniform Administration. Whenever in the administration of the Plan any
action is required by the Committee, such action shall be uniform in nature as
applied to all persons similarly situated and no such action shall be taken
which will discriminate in favor of shareholders of the Company, highly
compensated participants or participants whose principal duties consist of
supervising the work of others.

13.7 Beneficiary. The word “beneficiary” shall be deemed toinclude the estate of
the participant, dependents of the participant, persons who are the natural
objects of the participant’s bounty, and any person designated by the
participant to share in the benefits of the Plan and Trust after the death of
the participant. Wherever the rights of participants are stated or limited
herein, their beneficiaries shall be bound thereby.

13.8 Severability. In the event that any provision of this Plan and Trust shall
be held invalid or illegal for any reason, such determination shall not affect
the remaining provisions of this Plan, but this Plan shall be construed and
enforced as if such invalid or illegal provision had never been included in the
Plan. This Plan shall be construed in accordance with the Laws of the State of
Missouri.

13.9 Articles. Titles of Articles are for general information only and this Plan
shall not be construed by reference to such titles.

13.10 Gender. Words used in the masculine gender shall be read and construed to
include the feminine gender.

13.11 Plural. Wherever required, the singular of any word in this Plan and Trust
shall include the plural and the plural may be read in the singular.

13.12 Disability. The term “disability” as used in this Plan means a physical or
mental condition of a participant which results in the receipt of benefits by
such participant pursuant to the provisions of either the Kansas City Life
Disability Plan or the Sunset Life Disability Plan.

 

23



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

13.13 Compensation. For the purposes herein, the term ’compensation’ shall
include all compensation, as defined in Treasury Regulation section
1.415(c)-2(d)(4), due and payable to an employee by the Company, including any
amount not includable in the gross income of an employee under Internal Revenue
Code Sections 125, 132(f)(4), 402(e)(3), 402(h) and 403(b). Beginning January 1,
2009, compensation shall also include ’differential wage payments’ within the
meaning of Code Section 3401(h)(2) paid by the Company to a participant on
account of qualified military service within the meaning of Code Section 414(u).

13.14 Initial Qualifications. The Company reserves the right to have all its
contributions returned to it free of this Trust, and to terminate said Plan and
Trust, if the Trust does not initially meet the qualification requirements of
the Internal Revenue Code for an employee stock option plan.

13.15 Company. The term “Company” means Kansas City Life Insurance Company, a
Missouri Corporation, Sunset Life Insurance Company of America, a Missouri
Corporation, and Old American Insurance Company, a Missouri Corporation, and any
other subsidiary corporation of Kansas City Life Insurance Company required to
be treated as a single employer under Internal Revenue Code Section 414(b), (c),
(m) and (o), any or all of which may sometimes be referred to herein as
affiliated corporations.

13.16 Employee. The term “employee” shall mean any person employed by Kansas
City Life Insurance Company or any subsidiary corporation under the rules of
common law, and shall not include agents, general agents, consultants or other
independent contractors, or, effective January 1, 1989, leased employees as
defined in Section 414(n) and (o) of the Internal Revenue Code. Effective
January 1, 1997, “leased employee” shall mean any person other than an employee
of the Company who has performed services for the Company under an agreement
between the Company and a leasing organization on a substantially full time
basis for at least one (1) year, provided such services are performed under the
primary direction or control by the Company.

Leased employees shall not participate in this Plan. Furthermore, a person who
is not designated as an “employee” in the Company’s employment records during a
particular period of time, including a person designated as an “independent
contractor”, is not to be considered to be an employee during that period of
time. Such a person shall not be considered to be an employee even if a
determination is made by the Internal Revenue Service, the Department of Labor,
or any other government agency, court, or other tribunal, that such person is an
employee for any purpose, unless and until the Company in fact designates such
person as an employee for purposes of this Plan. If such a designation is made,
the designation shall be applied prospectively only unless the Company
specifically provides otherwise.

13.17 Company Stock. The term “Company stock” shall mean shares of the common
capital stock of Kansas City Life Insurance Company.

 

24



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

13.18 Executive Committee. Wherever in the Plan and Trust the term “Executive
Committee” is used, it shall be taken to mean only the Executive Committee of
the Board of Directors of Kansas City Life Insurance Company.

13.19 Board of Directors. Wherever in the Plan and Trust the term “Board of
Directors” is used, it shall be taken to mean only the Board of Directors of
Kansas City Life Insurance Company.

13.20 Affiliated Company Participation. Notwithstanding anything in this
Agreement to the contrary, no employee of any subsidiary or affiliated
corporation of Kansas City Life Insurance Company shall have the right to
participate in this Plan unless such Plan shall have been adopted by the
corporation for which such employee is employed.

13.21 Direct Rollovers. The provisions of this Paragraph shall be effective
January 1, 1993 and apply to distributions after January 1, 1993.
Notwithstanding any provision of this Plan to the contrary, a distributee may
elect to have any portion of an eligible rollover distribution paid directly to
an eligible retirement plan specified by the distributee in a direct rollover.
The Administrative Committee may prescribe the time and manner in which this
election is made. As used in this Paragraph, “eligible rollover distribution”,
“eligible retirement plan”, “distributee” and “direct rollover” shall mean:

(a) ’Eligible rollover distribution’ means any distribution of all or any
portion of the balance to the credit of the distributee, except that an eligible
rollover distribution shall not include: any distribution that is one of a
series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the distributee or the joint
lives (or joint life expectancies) of the distributee and the distributee’s
designated beneficiary, or for a specified period of ten years or more; any
distribution to the extent such distribution is required under Internal Revenue
Code section 401(a)(9); and any distribution that is made upon hardship of the
Participant.

(b) ’Eligible retirement plan’ means an eligible retirement plan is an
individual retirement account described in Internal Revenue Code section 408(a),
an individual retirement annuity described in Internal Revenue Code section
408(b), a qualified trust described in Internal Revenue Code section 401(a), an
annuity plan described in Code section 403(a), an annuity contract described in
Internal Revenue Code section 403(b), and an eligible plan under Internal
Revenue Code section 457(b) which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and which agrees to separately account for amounts
transferred into such plan from this Plan. Effective with respect to
distributions made after 2007, an eligible retirement plan includes a Roth
individual retirement plan described in Internal Revenue Code section 408A.
Effective with respect to distributions after 2009 to a designated beneficiary
of a participant other than a participant’s surviving Spouse, an eligible
retirement plan means an individual retirement account or individual retirement
annuity.

 

25



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

(c) ’Distributee’ means a participant, former participant, a participant or
former participant’s surviving spouse, and a participant or former participant’s
spouse or former spouse who is an alternate payee under a qualified domestic
relations order, as defined in Code section 414(p),with regard to the interest
of the spouse or former spouse. Effective with respect to distributions after
2009, a distributee also means a designated beneficiary of a participant other
than the participant’s surviving spouse.

(d) ’Direct rollover’ means a payment by the Plan to the eligible retirement
plan specified by the distributee.

13.22 Participants who Enter Armed Forces. Effective December 12, 1994,
notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Code Section 414(u). In addition, if a participant
dies or becomes disabled while performing qualified military service on or after
January 1, 2007, the participant’s beneficiary under the Plan shall be entitled
to any additional benefits (including, beginning January 1, 2011, Company
contributions relating to the period of qualified military service) that would
be provided under the Plan if the participant had resumed employment and then
terminated employment on account of disability or death. Beginning January 1,
2009, compensation shall also include ’differential wage payments’ within the
meaning of Code Section 3401(h)(2) paid by the Company to a participant on
account of qualified military service within the meaning of Code Section 414(u).

13.23 Contribution Under Mistake of Fact. If a contribution is made by the
Company by a mistake of fact, such contribution may be returned to the Company
within one (1) year after the payment of the contribution. Any contribution
returned to the Company shall not include any investment earnings thereon, but
shall be net of any investment losses thereon.

13.24 Contributions Conditioned on Deductibility. Company contributions are
expressly conditioned upon deductibility of contributions under Section 404 of
the Internal Revenue Code. If any part or all of a contribution is disallowed as
a deduction under Section 404, then to the extent a contribution is disallowed
as a deduction, it may be returned to the Company within one (1) year after the
later of the date of payment of the contribution or the date the deduction for
the contribution was disallowed. Any contributions returned shall not include
any investment earnings thereon, but shall be net of any investment losses
thereon.

ARTICLE XIV

Top Heavy Provisions

14.1 Compensation Limits. With respect to compensation as defined in this Plan,
for any Top Heavy Plan year, compensation in excess of one hundred fifty
thousand dollars ($150,000.00), and, commencing January 1, 2002, two hundred
thousand dollars ($200,000.00), or such other

 

26



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

amount as the Secretary of the Treasury may designate, shall be disregarded.
This amount will be adjusted in accordance with Internal Revenue Code Sections
401(a)(17) and 415(d), and regulations thereunder.

14.2 Key Employee. “Key employee” means any employee or former employee (and his
or her beneficiaries) who, at any time during the Plan year or any of the
preceding four (4) Plan years, is:

(a) An officer of the Company, as that term is defined within the meaning of the
regulations under Internal Revenue Code Section 416. For the years 1984 through
1987, an officer is not treated as a key employee if the officer has an annual
compensation of forty-five thousand dollars ($45,000.00) or less.

(b) One of the ten (10) employees owning (or considered as owning within the
meaning of Code Section 318) the largest interests in all employers required to
be aggregated under Code Sections 414(b), (c), and (m). However, an employee
will not be considered a top ten (10) owner for a Plan year if the employee
earns less than thirty thousand dollars ($30,000.00), or such other amount
adjusted in accordance with Code Section 415(c)(1)(A) as in effect for the
calendar year in which the determination date falls.

(c) A five percent (5%) owner of the Company. “Five percent (5%) owner” means
any person who owns (or is considered as owning within the meaning of Code
Section 318) more than five percent (5%) of the outstanding stock of the Company
or stock possessing more than five percent (5%) of the total combined voting
power of all stock of the Company.

(d) A one percent (1%) owner of the Company having an annual compensation from
the Company of more than one hundred fifty thousand dollars ($150,000.00). “One
percent (1%) owner” means any person who owns (or is considered as owning within
the meaning of Code Section 318) more than one percent (1%) of the outstanding
stock of the Company or stock possessing more than one percent (1%) of the total
combined voting power of all stock of the Company. In determining percentage
ownership hereunder, employers that would otherwise be aggregated under Code
Sections 414(b), (c), and (m) shall be treated as separate employers. However,
in determining whether an individual has compensation of more than one hundred
fifty thousand dollars ($150,000.00) compensation from each employer required to
be aggregated under Code Sections 414(b), (c), and (m) shall be taken into
account.

14.3 Non-Key Employee. “Non-key employee” means any employee who is not a key
employee.

14.4 Super Top Heavy Plan. “Super Top Heavy Plan” means, for Plan years
commencing after December 31, 1983, that, as of the determination date, (1) the
present value of accrued benefits of key employees, or (2) the sum of the
aggregate accounts of key

 

27



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

employees under this Plan and any Plan of the Company’s aggregation group,
exceeds ninety percent (90%) of the present value of accrued benefits or the
aggregate accounts of all participants under this Plan and any Plan of the
Company’s aggregation group.

14.5 Top Heavy Plan. “Top Heavy Plan” means, for Plan years commencing after
December 31, 1983, that, as of the determination date, (1) the present value of
accrued benefits of key employees, or (2) the sum of the aggregate accounts of
key employees under this Plan and any Plan of the Company’s aggregation group,
exceeds sixty percent (60%) of the present value of accrued benefits or the
aggregate accounts of all participants under this Plan and any Plan of the
Company’s aggregation group.

14.6 Top Heavy Plan Year. “Top Heavy Plan Year” means any calendar year after
December 31, 1983 in which the Plan is a top heavy plan.

14.7 Top Heavy Plan Requirements.

(a) For any “Top Heavy Plan Year”, the following provisions shall apply
notwithstanding any other provision in this Plan to the contrary:

1. Any person who is a participant in the Plan in any year in which it shall be
a ’Top Heavy Plan’ shall be one hundred percent (100%) vested as provided in
Section 7.1.

Effective January 1, 1989, there shall be no decrease in a participant’s
nonforfeitable percentage in the event the Plan’s status as top heavy changes
for any year. Further, if the vesting schedule shifts in and out of the above
schedule for any year because the Plan’s top heavy status changes, such shift
shall be considered an amendment of the vesting schedule. If this occurs, each
participant with at least three (3) years of service with the Company may elect
to have his or her nonforfeitable percentage determined without regard to the
shift. The election period will begin with the date the deemed amendment is made
and shall end on the later of:

 

A.

Sixty (60) days after the deemed amendment is adopted;

 

B.

Sixty (60) days after the deemed amendment is effective; or

 

C.

Sixty (60) days after the participant is issued written notice of the deemed
amendment by the Administrative Committee.

2. Notwithstanding anything in this Plan to the contrary for any Top Heavy Plan
Year, the Company shall make a minimum contribution for each non-key employee
equal to three percent (3%) of such non-key employee’s salary.

3. For any year in which this Plan is top heavy, each non-key employee will
receive a minimum

 

28



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

contribution if the non-key employee has not separated from service at the end
of the top heavy year, regardless of whether the non-key employee has less than
one thousand (1,000) hours of service in such year. Furthermore, such non-key
employee shall receive such minimum contribution regardless of his or her level
of compensation, and regardless of whether he or she declines to make a
mandatory personal contribution.

4. Notwithstanding the foregoing, so long as any non-key employee is covered by
both the Company’s Pension Plan and this Plan, the minimum contribution required
herein shall be satisfied by the accrual of the defined benefit by the
respective non-key employee for any top heavy year.

5. If the Company shall be maintaining both this Plan and a defined benefit plan
in any top heavy year, a factor of 1.0 must be applied to the dollar limits when
the top heavy ratio exceeds ninety percent (90%).

14.8 Determination of Top Heavy Status.

(a) This Plan shall be a Top Heavy Plan for any Plan year commencing after
December 31, 1983, in which, as of the determination date, (1) the present value
of accrued benefits of key employees, or (2) the sum of the aggregate accounts
of key employees under this Plan and any Plan of an aggregation group exceeds
sixty percent (60%) of the present value of accrued benefits or the aggregate
accounts of all participants under this Plan and any Plan of an aggregation
group.

If any participant is a non-key employee for any Plan year, but such participant
was a key employee for any prior Plan year, such participant’s present value of
accrued benefit and/or aggregate account balance shall not be taken into account
for purposes of determining whether this Plan is a Top Heavy Plan (or whether
any aggregation group which includes this Plan is a Top Heavy group).

(b) This Plan shall be a Super Top Heavy Plan for any Plan year commencing after
December 31, 1983, in which, as of the determination date, (1) the present value
of accrued benefits of key employees, or (2) the sum of the aggregate accounts
of key employees under this Plan and any Plan of an aggregation group, exceeds
ninety percent (90%) of the present value of accrued benefits or the aggregate
accounts of all participants under this Plan and any Plan of an aggregation
group.

 

(c)

Aggregate account. A participant’s aggregate account as of the determination
date is the sum of:

 

  1.

His participant’s account balance as of the most recent valuation occurring
within a twelve (12) month period ending on the determination date.

 

  2.

Contributions that would be allocated as of a date not later than the
determination date, even though those amounts are not yet made or required to be
made.

 

29



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

  3.

Any Plan distributions made within the Plan year that includes the determination
date or within the four (4) preceding Plan years. However, in the case of
distributions made after the valuation date and prior to the determination date,
such distributions are not included as distributions for Top Heavy purposes to
the extent that such distributions are already included in the participant’s
aggregate account balance as of the valuation date. Notwithstanding anything
herein to the contrary, all distributions, including distributions made prior to
January 1, 1984, will be counted.

 

  4.

Any employee contributions, whether voluntary or mandatory. However, amounts
attributable to tax deductible qualified employee contributions shall not be
considered to be a part of the participant’s aggregate account balance.

(d) “Aggregation group” means either a required aggregation group or a
permissive aggregation group as hereinafter determined.

 

  1.

Required aggregation group. In determining a required aggregation group
hereunder, each Plan of the Company in which a key employee is a participant,
and each other Plan of the Company which enables any Plan in which a key
employee participates to meet the requirements of Code Sections 401(a)(4) and
410, will be required to be aggregated. Such group shall be known as a required
aggregation group. In the case of a required aggregation group, each Plan in the
group will be considered a Top Heavy Plan if the required aggregation group is a
Top Heavy group. No Plan in the required aggregation group will be considered a
Top Heavy Plan if the required aggregation group is not a Top Heavy group.

 

  2.

Permissive aggregation group. The Company may also include any other Plan not
required to be included in the required aggregation group, provided the
resulting group, taken as whole, would continue to satisfy the provisions of
Internal Revenue Code Sections 401(a) or 410. Such group shall be known as a
permissive aggregation group.

 

      

In the case of a permissive aggregation group, only a Plan that is part of the
required aggregation group will be considered a Top Heavy Plan if the permissive
aggregation group is a Top Heavy group. No Plan in the permissive aggregation
group will be considered a Top Heavy Plan if the permissive aggregation group is
not a Top Heavy Plan group.

 

  3.

Only those Plans of the Company in which the determination dates fall within the
same calendar year shall be aggregated in order to determine whether such Plans
are Top Heavy Plans.

(e) “Determination date” means (1) the last day of the preceding Plan year, or
(2) in the case of the first Plan year, the last day of such Plan year.

 

30



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

(f) Present value of accrued benefit. In the case of a defined benefit plan, a
participant’s present value of accrued benefit shall be as determined under the
provisions of the applicable defined benefit plan.

(g) “Top Heavy group” means an aggregation group in which, as of the
determination date, the sum of:

 

  1.

The present value of accrued benefits of key employees under all defined benefit
plans included in the group; and

 

  2.

The aggregate accounts of key employees under all defined contribution plans
included in the group, exceeds sixty percent (60%) of a similar sum determined
for all participants.

(h) “Top Heavy Plan year” means that, for a particular Plan year commencing
after December 31, 1983, the Plan is a Top Heavy Plan.

(i) Notwithstanding anything herein to the contrary, the effective date
otherwise provided for herein for the application of Code Section 416 to this
Plan (Plan years beginning after December 31, 1983) shall be extended in
accordance with any legislative act of Congress.

14.9 Modification of Top Heavy Rules.

(a) For Plan years beginning after December 31, 2001, this paragraph shall apply
for purposes of determining whether the Plan is top heavy under Code
Section 416(g), and whether the Plan satisfies the minimum requirements of Code
Section 416(c) for such years. This paragraph amends paragraphs of this ARTICLE
XIV, including, but not limited to, part or all of Paragraphs 14.2, 14.7(a)1 and
(a)2, and 14.8(c)3.

(b) “Key employee” means any employee or former employee (including any deceased
employee) who at any time during the Plan year that includes the determination
date was an officer of the Company having annual compensation greater than
$130,000.00 [as adjusted under Code Section 416(i)(1)] for Plan years beginning
after December 31, 2002, a five percent (5%) owner of the Company, or a one
percent (1%) owner of the Company having annual compensation of more than
$150,000.00. For this purpose, annual compensation means compensation within the
meaning of Code Section 415(c)(3). The determination of who is a key employee
will be made in accordance with Code Section 416(i)(1) and the applicable
regulations and other guidance of general applicability issue thereunder.

(c) For purposes of determining the present values of accrued benefits and the
amounts of

 

31



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

account balances of employees as of the determination date, the following shall
apply:

 

  1.

The present value of accrued benefits and the amounts of account balances of a
employee as of the determination date shall be increased by the distributions
made with respect to the employee under the Plan and any plan aggregated with
the Plan under Code Section 416(g)(2) during the one (1) year period ending on
the determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Code Section 416(g)(2)(A)(i). In the case of a
distribution made for a reason other than separation from service, death or
disability, this provision shall be applied by substituting “five (5) year
period” for “one (1) year period”.

 

  2.

The accrued benefits and accounts of any individual who has not performed
services for the Company during the one (1) year period ending on the
determination date shall not be taken into account.

(d) Company matching contributions shall be taken into account for purposes of
satisfying the minimum contribution requirements of Code Section 416(c)(2) and
the Plan. Company matching contributions that are used to satisfy the minimum
contribution requirements shall be treated as matching contributions for
purposes of the actual contribution percentage test and other requirements of
Code Section 401(m).

(e) Notwithstanding the foregoing, so long as any non-key employee is covered by
both this Plan and the Kansas City Life Insurance Company Cash Balance Pension
plan, the minimum contribution required herein shall be satisfied by the accrual
of the defined benefit minimum by the respective non-key employee for any top
heavy year.

 

32



--------------------------------------------------------------------------------

Exhibit 10(c), Form 10-K

Kansas City Life Insurance Company

 

IN WITNESS WHEREOF, the Company has caused this Seventeenth Amendment to be
executed by its authorized Officers and its Corporate Seal to be hereunto
affixed, and the Trustees have executed this Trust, all on the 24th day of
January, 2011.

 

KANSAS CITY LIFE INSURANCE COMPANY By:  

/s/ A. Craig Mason, Jr

Its:  

Vice President

ATTEST:

 

By:  

/s/ Janice L Poe

Its:  

Assistant Secretary

 

/s/ Charles R. Duffy, Jr.

/s/ Tracy W. Knapp /s/ Mark A. Milton

TRUSTEES

 

33